Citation Nr: 0913621	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-29 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to November 
1957, August 1958 to March 1966, and March 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  A Travel 
Board hearing was held at the RO in November 2006; a 
transcript of the hearing is of record.  In July 2007 the 
case was remanded to the RO for further development.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA examination or opinion is necessary if the evidence of 
record (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In the instant case, service treatment records reveal that 
the Veteran incurred at least two injuries to the low back 
area.  In May 1959 he was noted to have hurt his hip after 
falling off a roof.  Then, in April 1964 he was noted to have 
hurt his back after falling on some stairs.  The diagnostic 
impression at that time was low back strain. 

The record also clearly shows that the Veteran has a current 
low back disability, which has been characterized as 
degenerative joint disease, disc disease and lumbosacral 
strain.  In addition, there is evidence, which indicates that 
this current disability may be associated with the Veteran's 
falls in service, in the form of the Veteran's testimony that 
his back has bothered him ever since that time.  This 
testimony meets the low threshold for the presence of 
evidence suggestive of a medical nexus.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Further, the record does 
not contain sufficient medical evidence (i.e. a medical nexus 
opinion) to make a determination as to whether the Veteran's 
current low back disability is actually related to his low 
back problems in service.  Consequently, as all the elements 
of the pertinent regulation are met, a VA medical examination 
is necessary prior to final adjudication of the Veteran's 
claim for service connection for low back disability.  
Accordingly, a remand is necessary so this examination may be 
provided.    

Given that the Veteran's claim for low back disability must 
be further developed, the Board must also remand the claim 
for TDIU as the two claims are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  On remand, after 
the Veteran's claim for service connection for low back 
disability is readjudicated and regardless of the outcome, 
the Veteran should be afforded a VA examination to determine 
whether he is unemployable due to his service connected 
disabilities, taking into account his employment history and 
educational and vocational attainment.  See 38 C.F.R. § 4.16.                 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his low 
back disability since May 2004 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified. 

2.  The RO should then arrange for a VA 
examination by an appropriate medical 
professional to determine the likely 
etiology of the Veteran's current low back 
disability.  The Veteran's claims folder, 
including the service treatment records 
and reports pertaining to post-service low 
back injury and low back surgery, should 
be made available for review in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
whether such disability is at least as 
likely as not (i.e. a 50 percent chance or 
greater) related to the Veteran's military 
service.  The examiner should explain the 
rationale for the opinion given.

3.  Then, the RO should arrange for a VA 
examination by an appropriate medical 
professional to determine whether the 
Veteran is unemployable due to his service 
connected disabilities.  The RO's 
examination request should specifically 
list all of the Veteran's service-
connected disabilities.  Also, the claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  In making his or her 
determination regarding unemployability, 
the examiner should take into account the 
Veteran's employment history and his 
educational and vocational attainment but 
should not consider the Veteran's age or 
the effect of his non-service connected 
disabilities.  After examining the Veteran 
and reviewing any pertinent information 
from the claims file, the examiner should 
answer the following question:  
        
Taking into account his employment history 
and his educational and vocational 
attainment, do the Veteran's service-
connected disabilities prevent him from 
obtaining and maintaining substantially 
gainful employment? 

4.  The RO should then readjudicate the 
issues on appeal.  If they  remain denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

